ANDERSON, C. J. —
The only error insisted upon in brief of appellant’s counsel is as to the action of the court in sustaining the plaintiff’s demurrer to defendant’s special plea 6. Said plea 6, if not otherwise bad, was defective for failing to aver that the obstruction could have been discovered or that the injury could have been avoided by keeping a lookout, and was subject to the plaintiff’s first ground of demurrer interposed thereto.
The judgment of the circuit court is affirmed.
Affirmed.
Mayfield, Somerville, and Gardner, JJ., concur.